Citation Nr: 0203022
Decision Date: 04/03/02	Archive Date: 05/09/02

Citation Nr: 0203022	
Decision Date: 04/03/02    Archive Date: 04/11/02

DOCKET NO.  01-06 840A	)	DATE APR 03, 2002
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a headache 
disorder.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



VACATUR

In correspondence dated in January 2002, the veteran 
indicated that he wished to withdraw his appeal in order to 
develop more evidence and "perhaps pursue it at a later 
date."  On January 23, 2002, the Board of Veterans' Appeals 
(Board) entered a final decision dismissing the appeal.

However, in February 2002 correspondence with the Regional 
Office (RO) and contact through the veteran's senator, the 
veteran clarified that he did not wish to withdraw his entire 
appeal, but instead had meant only to cancel his scheduled 
Board hearing.  He still desired to proceed with his appeal 
based on the evidence of record, including newly submitted 
evidence.  A waiver of RO consideration of that evidence was 
also submitted.

In order to assure due process, the Board will vacate the 
January 23, 2002, decision in the instant case and will 
proceed to adjudicate the appeal on the merits.


ORDER

The Board decision of January 23, 2002, in the above 
captioned appeal is vacated.


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
vacatur is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).





Citation Nr: 0200794	
Decision Date: 01/23/02    Archive Date: 02/05/02

DOCKET NO.  01-06 840A	)	DATE
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a headache 
disorder.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W.H. Donnelly, Associate Counsel

FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
January 1961 to May 1962.

2.	On January 16, 2002, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, through his authorized representative, 
requesting a withdrawal of his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. §§ 7104, 7105 (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).  Here, in correspondence received on 
January 16, 2002, the appellant withdrew his appeal. There 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the appeal is dismissed without 
prejudice.



ORDER

The appeal is dismissed.



		
GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



